DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 10966254 B2. This is a statutory double patenting rejection.

Claim 1 of Instant Application
Claim 1 of US 10966254 B2
A method, performed by a terminal, for a random access in a wireless communication system, the method comprising: identifying a physical random access channel (PRACH) resource configured for an active uplink (UL) bandwidth part (BWP) of a serving cell; in response to the serving cell being a special cell and an identity (ID) of an active downlink (DL) BWP of the serving cell not corresponding to an ID of the active UL BWP of the serving cell: switching the active DL BWP of the serving cell to a DL BWP of the serving cell with an ID corresponding to the ID of the active UL BWP of the serving cell, and performing a random access procedure on the switched DL BWP of the serving cell and the active UL BWP of the serving cell; and in response to the serving cell being a secondary cell (SCell): performing the random access procedure on an active DL BWP of the special cell and the active UL BWP of the serving cell, wherein the special cell is a Primary Cell (Pcell) or a Primary Secondary Cell Group Cell.

A method, performed by a terminal, for a random access in a wireless communication system, the method comprising: identifying a physical random access channel (PRACH) resource configured for an active uplink (UL) bandwidth part (BWP) of a serving cell; in response to the serving cell being a special cell and an identity (ID) of an active downlink (DL) BWP of the serving cell not corresponding to an ID of the active UL BWP of the serving cell: switching the active DL BWP of the serving cell to a DL BWP of the serving cell with an ID corresponding to the ID of the active UL BWP of the serving cell, and performing a random access procedure on the switched DL BWP of the serving cell and the active UL BWP of the serving cell; and in response to the serving cell being a secondary cell (SCell): performing the random access procedure on an active DL BWP of the special cell and the active UL BWP of the serving cell, wherein the special cell is a Primary Cell (Pcell) or a Primary-Secondary Cell Group Cell.


The claims are identical. Proper correction is required to overcome this rejection by canceling or amending the claims as stated above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11057940 B2 in view of Babaei et al. (“Babaei”) (US 20190215870 A1, provisional application 62/630,436 filed Feb. 14, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application
claim 5 and 1 of U.S. Patent No. 11057940 B2
A method, performed by a terminal, for a random access in a wireless communication system, the method comprising: identifying a physical random access channel (PRACH) resource configured for an active uplink (UL) bandwidth part (BWP) of a serving cell; in response to the serving cell being a special cell and an identity (ID) of an active downlink (DL) BWP of the serving cell not corresponding to an ID of the active UL BWP of the serving cell: switching the active DL BWP of the serving cell to a DL BWP of the serving cell with an ID corresponding to the ID of the active UL BWP of the serving cell, and performing a random access procedure on the switched DL BWP of the serving cell and the active UL BWP of the serving cell; and in response to the serving cell being a secondary cell (SCell): performing the random access procedure on an active DL BWP of the special cell and the active UL BWP of the serving cell, wherein the special cell is a Primary Cell (Pcell) or a Primary Secondary Cell Group Cell.
1. A method by a terminal for performing a random access procedure in a wireless communication system, the method comprising: identifying whether physical random access channel (PRACH) occasions are configured for an active uplink (UL) bandwidth part (BWP) of a serving cell; identifying whether the serving cell is a special cell (SpCell); switching an active downlink (DL) BWP to an initial DL BWP of the serving cell in case that the PRACH occasions are not configured for the active UL BWP and the serving cell is the SpCell; and performing the random access procedure on the switched active DL BWP of the serving cell.

5. The method of claim 1, further comprising: switching the active DL BWP to a DL BWP with a same BWP identifier as the active UL BWP of the serving cell in case that the PRACH occasions are configured for the active UL BWP, the serving cell is the SpCell and the active DL BWP does not have the same BWP identifier as the active UL BWP of the serving cell.


Claims 1 and 5 of U.S. Patent No. 11057940 B2 teaches responding to the SpCell but does not expressly teach responding to SCell however Babaei teaches in response to the serving cell being a secondary cell (SCell): performing the random access procedure on an active DL BWP of the special cell and the active UL BWP of the serving cell [¶0668, Figure 44, performing random access using a SCell, and Figure 44 shows RA preamble on uplink BWP, and a BWP in which downlink is received i.e. DL BWP on PCell being the SpCell is also used thus comprising an active DL BWP on the special cell, and at least UL BWP on SCell], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11057940 B2by expressly teaching a response to a cell being the secondary cell as in Babaei. U.S. Patent No. 11057940 B2 teaches BWP switching for a cell which may be a PCell. It would have been obvious to add in U.S. Patent No. 11057940 B2 a process when using the SCell as in Babaei who teaches this overcomes inefficiencies in legacy procedures ¶0673.
Proper correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 20190215869 A1) as cited in the Non-Final Office Action for Application 16/368,140.
Son (US 20190254114 A1) as cited in the Non-Final Office Action for Application 16/368,140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478